—Order unanimously reversed on the law without costs, motion denied and complaint against defendant Sheehan Memorial Hospital reinstated. Memorandum: Supreme Court erred in granting the motion of Sheehan Memorial Hospital (defendant) for summary judgment dismissing the complaint against it. Although a hospital may not be held liable for the negligence of a private attending physician practicing at its facility, it “may yet be held concurrently liable with a private practitioner for the independent negligence of [its] medical staff’ (Gerner v Long Is. Jewish Hillside Med. Ctr., 203 AD2d 60, 61-62; see, Pellegrino v Cunanan, 227 AD2d 950). Defendant failed to establish as a matter of law that its employees did not deviate from accepted nursing practice and therefore failed to sustain its burden of establishing entitlement to summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Indelicato v Wyckoff Hgts. Hosp., 205 AD2d 664, 665; Groeger v Col-Les Orthopedic Assocs., 149 AD2d 973; cf., Olivero v Kropelin, 186 AD2d 1086). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.